In the
            Court of Appeals
    Second Appellate District of Texas
             at Fort Worth
          ___________________________
               No. 02-22-00202-CV
          ___________________________

IN THE INTEREST OF I.B., I.B., AND J.B., CHILDREN



       On Appeal from the 97th District Court
                Archer County, Texas
          Trial Court No. 2020-0001A-CV


        Before Kerr, Womack, and Wallach, JJ.
        Memorandum Opinion by Justice Kerr
                           MEMORANDUM OPINION

                                    I. Introduction

       After a bench trial before an associate judge and a hearing de novo before the

district judge, the district judge signed a judgment terminating the parental rights of

I.B. (Father) and appellant B.K. (Mother) to their three children: Abby, Brian, and

Charles. 1 Mother appealed. Father did not.

       In two issues, Mother contends that (1) the trial court denied her the right to a

de novo hearing by prohibiting her from presenting evidence and (2) the evidence is

legally and factually insufficient to support the trial court’s finding that termination of

the parent–child relationship was in the children’s best interest. Because Mother

agreed that the district judge would base his decision on the evidence presented to the

associate judge and the parties’ briefs, estoppel bars Mother’s first issue. As for her

second issue, after reviewing the record, we hold that the evidence is both legally and

factually sufficient to support the district court’s best-interest finding. We overrule

both of Mother’s issues and affirm the trial court’s judgment.

                                   II. The Removal

       According to the affidavit supporting the Texas Department of Family and

Protective Service’s original petition, the Department became involved after receiving

       1
        We use aliases to identify the children, and we identify family members by
their relationship to the children. See Tex. Fam. Code Ann. § 109.002(d); Tex. R. App.
P. 9.8(b)(2). We use pseudonyms for other persons whose names might indirectly
identify the children.


                                            2
a report that on November 11, 2019, Mother, Abby, Brian, and Charles were inside a

house when the police arrested three people—Mother not among them—for

possession of illegal drugs. Methamphetamine was allegedly left on a table where the

children had access to it.

       When the Department’s investigator spoke with Mother three days later, she

denied having been at the house and denied any current or past drug use. Mother

agreed to take a urinalysis test (UA) the following day in Wichita Falls.

       The next day, however, Mother texted the investigator to say that she could not

go to Wichita Falls because she was sick. After three failed attempts by text message

to get Mother to take a drug test, the investigator went to Mother’s home on

December 4, 2019. Mother was there, but she again maintained that she was sick.

Mother refused to take a UA in Wichita Falls, instructed the investigator to get a court

order, and slammed the door.

       The investigator proceeded to interview the three arrestees. One confirmed

that Mother and the children were present both when the three were using drugs and

when the arrests occurred. One denied that Mother was there. And the third said that

Mother had been there earlier but had left before the arrests.

       Father, who had been in the county jail since April 2019 for violating a

protective order, told the investigator that Mother had diabetes and had been

hospitalized multiple times due to complications. According to Father, he had not

known Mother to use drugs but had heard that she had started using them. Their last

                                            3
fight was over Mother’s going out drinking with her friends; someone had told him

that Mother was leaving the children alone at home. Father acknowledged having

himself used methamphetamine for over fifteen years.

      The Department ultimately procured an order requiring Mother to take a hair-

follicle drug test, and on December 30, 2019, the results from the drug test came back

positive for methamphetamine.

      On the same date, the trial court signed an emergency order naming the

Department as the children’s temporary sole managing conservator. The Department

filed its “Original Petition for Protection of a Child, for Conservatorship, and for

Termination in Suit Affecting the Parent-Child Relationship” on January 2, 2020.

      Due to COVID-19 delays, the trial before the associate judge did not occur

until over two years later, on January 21, 2022.2

                                 III. Trial De Novo

      In Mother’s first issue, she contends that the trial court denied her the right to a

de novo hearing by prohibiting her from presenting evidence. We disagree. Mother is



      2
       On December 18, 2020, the trial court extended the dismissal date to July 2,
2021. See Tex. Fam. Code Ann. § 263.401(b). On June 18, 2021, the trial court further
extended the dismissal date to “February 1, 2021,” although contextually it meant
February 1, 2022. See Thirty-Eighth Emer. Order Regarding COVID-19 State of Disaster,
629 S.W.3d 900, 900–01 (Tex. 2021) (“[F]or any . . . proceeding [under Subtitle E,
Title 5 of the Family Code] that, on the date of this Order, has been previously
retained on the court’s docket pursuant . . . to Section 263.401(b) or (b-1), the court
may extend the dismissal date . . . no later than February 1, 2022 . . . .”).


                                            4
estopped from raising this attack because she invited the very purported error about

which she complains.

      After a trial before an associate judge, de novo hearings before the referring

court (that is, the court that had referred the matter to the associate judge) are

governed by Section 201.015 of the Texas Family Code. Tex. Fam. Code Ann.

§ 201.015. Section 201.015 calls for a de novo hearing, not a de novo trial; the

referring court may consider the record from the trial before the associate judge, and

whether new evidence is necessary depends on the issues designated in the appealing

party’s de-novo-hearing request. See In re A.L.M.-F., 593 S.W.3d 271, 277–80 (Tex.

2019) (discussing Section 201.015); see also Tex. Fam. Code Ann. § 201.015(c).

      Turning to Mother’s request, she specifically asked that the “de novo hearing be

heard by submission and based solely on the record and written argument of

counsel.” Mother’s prayer repeated that she did not want to present any new evidence.

When setting the de novo hearing, the district court checked the box in its order

providing for a nonevidentiary hearing by submission. The trial court thus granted

Mother precisely the relief that she requested.

      “[A] party who requests relief cannot complain on appeal if that relief is

granted.” In re J.L.C., 194 S.W.3d 667, 673 (Tex. App.—Fort Worth 2006, no pet.). “It

is an elementary principle supported by many authorities that a litigant cannot ask

something of a court and then complain that the court committed error in giving it to

him. The rule, grounded in even justice and dictated by common sense, is that he is

                                           5
estopped.” Ne. Tex. Motor Lines, Inc. v. Hodges, 158 S.W.2d 487, 488 (Tex. [Comm’n

Op.] 1942). We overrule Mother’s first issue.

               IV. Legal and Factual Sufficiency of the Evidence

A. Legal Principles

      1. Generally

      In a termination case, the State seeks not just to limit parental rights but to

erase them permanently—to divest the parent and child of all legal rights, privileges,

duties, and powers normally existing between them, except the child’s right to inherit.

Tex. Fam. Code Ann. § 161.206(b); Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985).

Consequently, “[w]hen the State seeks to sever permanently the relationship between

a parent and a child, it must first observe fundamentally fair procedures.” In re E.R.,

385 S.W.3d 552, 554 (Tex. 2012) (citing Santosky v. Kramer, 455 U.S. 745, 747–48,

102 S. Ct. 1388, 1391–92 (1982)).

      Termination decisions must be supported by clear and convincing evidence. See

Tex. Fam. Code Ann. §§ 161.001(b), 161.206(a); In re E.N.C., 384 S.W.3d 796,

802 (Tex. 2012). Due process demands this heightened standard because “[a] parental

rights termination proceeding encumbers a value ‘far more precious than any property

right.’” E.R., 385 S.W.3d at 555 (quoting Santosky, 455 U.S. at 758–59, 102 S. Ct. at

1397). Evidence is clear and convincing if it “will produce in the mind of the trier of

fact a firm belief or conviction as to the truth of the allegations sought to be

established.” Tex. Fam. Code Ann. § 101.007; E.N.C., 384 S.W.3d at 802.

                                          6
      For a trial court to terminate a parent–child relationship, the party seeking

termination must establish, by clear and convincing evidence, that (1) the parent’s

actions satisfy just one of the many predicate grounds that are listed in Subsection

161.001(b)(1) of the Texas Family Code and (2) termination is in the child’s best

interest. Tex. Fam. Code Ann. § 161.001(b)(1), (2); E.N.C., 384 S.W.3d at 803; In re

J.L., 163 S.W.3d 79, 84 (Tex. 2005).

      2. Legal Sufficiency

      In evaluating the evidence for legal sufficiency in parental-rights-termination

cases, we determine whether the evidence is such that a factfinder could reasonably

form a firm belief or conviction that the Department proved both the particular

ground for termination and that termination was in the child’s best interest. In re

J.F.C., 96 S.W.3d 256, 266 (Tex. 2002); see In re J.P.B., 180 S.W.3d 570, 573 (Tex.

2005). We review all the evidence in the light most favorable to the finding and

judgment, and we resolve any disputed facts in favor of the finding if a reasonable

factfinder could have done so. J.F.C., 96 S.W.3d at 266. We also must disregard all

evidence contrary to the finding that a reasonable factfinder could have disbelieved, in

addition to considering undisputed evidence even if it is contrary to the finding. Id.

That is, we consider evidence favorable to termination if a reasonable factfinder

could, and we disregard contrary evidence unless a reasonable factfinder could not. See

id. In doing our job, we cannot weigh witness-credibility issues that depend on the

witness’s appearance and demeanor; that is the factfinder’s province. J.P.B.,

                                           7
180 S.W.3d at 573. And even when credibility issues appear in the appellate record, we

defer to the factfinder’s determinations as long as they are not unreasonable. Id.

      3. Factual Sufficiency

      We must perform “an exacting review of the entire record” in determining

whether the evidence is factually sufficient to support terminating a parent–child

relationship. In re A.B., 437 S.W.3d 498, 500 (Tex. 2014). In a factual-sufficiency

review, we give due deference to the factfinder’s findings and do not supplant the

judgment with our own. In re H.R.M., 209 S.W.3d 105, 108 (Tex. 2006). We determine

whether, on the entire record, a factfinder could reasonably form a firm belief or

conviction that the parent violated an alleged ground and that termination was in the

child’s best interest. Tex. Fam. Code Ann. § 161.001(b); see In re C.H., 89 S.W.3d 17,

25 (Tex. 2002). If, in light of the entire record, the disputed evidence that a reasonable

factfinder could not have credited in favor of the finding is so significant that a

factfinder could not reasonably have formed a firm belief or conviction in the truth of

its finding, then the evidence is factually insufficient. H.R.M., 209 S.W.3d at 108.

      4. Best Interest

      There is a strong presumption that keeping a child with a parent is in the child’s

best interest. In re R.R., 209 S.W.3d 112, 116 (Tex. 2006). We review the entire record

to determine the child’s best interest. In re E.C.R., 402 S.W.3d 239, 250 (Tex. 2013).

Evidence that is probative of grounds under Section 161.001(b)(1) may also be

probative of best interest under Section 161.001(b)(2). Id. at 249; C.H., 89 S.W.3d at

                                            8
28. Nonexclusive factors that the factfinder in a termination case may also use in

determining the child’s best interest include

      • the child’s desires;

      • the child’s emotional and physical needs now and in the future;

      • the emotional and physical danger to the child now and in the future;

      • the parental abilities of the individuals seeking custody;

      • the programs available to assist these individuals to promote the child’s best
        interest;

      • the plans for the child by these individuals or by the agency seeking custody;

      • the stability of the home or proposed placement;

      • the parent’s acts or omissions that may indicate that the existing parent–child
        relationship is not a proper one; and

      • the parent’s excuse, if any, for the acts or omissions.

Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976); see E.C.R., 402 S.W.3d at 249;

E.N.C., 384 S.W.3d at 807. These factors do not form an exhaustive list, and some

factors may not apply to some cases. C.H., 89 S.W.3d at 27. Furthermore, undisputed

evidence of just one factor may suffice in a particular case to support a finding that

termination is in the child’s best interest. Id. On the other hand, the presence of paltry

evidence relevant to each factor will not support such a finding. Id.; In re C.G., No. 02-

20-00087-CV, 2020 WL 4518590, at *7 (Tex. App.—Fort Worth Aug. 6, 2020, pet.

denied) (mem. op.); In re J.B., No. 02-18-00034-CV, 2018 WL 3289612, at *4 (Tex.

App.—Fort Worth July 5, 2018, no pet.) (mem. op.).


                                            9
B. Discussion of Holley Factors

      1. Children’s desires

      This factor does not apply. The children, all under six years old at the time of

trial, lacked sufficient maturity to express an opinion on parental preference, and none

of them testified at trial. See In re M.S., No. 02-21-00007-CV, 2021 WL 2654143, at

*18 (Tex. App. —Fort Worth June 28, 2021, pet. denied) (mem. op. on reh’g).

      2. Children’s emotional and physical needs now and in the future

      Brian had a heart murmur that required checkups. The Department suspected

that Abby had autism, but diagnosticians later ruled it out and attributed her behavior

instead to speech delays from neglect before her removal. All three children had

received speech therapy, which had proved beneficial. Charles had defiance issues,

which the case manager described as an “uphill battle.” Brian had behavioral issues

too, but therapy had helped him. All three children were doing well in school.

      The children’s emotional and physical needs are currently being met. The

record suggests that these needs were, at least to some extent, not being met while the

children were in Mother’s care. As discussed further below, the record also shows that

Mother’s inability to meet her own needs bodes poorly for her ability to meet her

children’s future needs. This factor favors termination.




                                           10
          3. Emotional and physical danger to the children now and in the future

          Mother denied being at the drug bust that launched these proceedings. But

Mother did not dispute that Jane Doe,3 one of the people arrested there, was her

friend.

          In November 2020, Mother told the Department of Mental Health and Mental

Retardation (MHMR) that she had started using methamphetamine in February

2019 and that she had used it several times a month. MHMR did not recommend

inpatient or outpatient care because Mother did not meet the criteria; instead it

recommended that Mother continue to be tested. Mother’s case manager agreed that

Mother’s substance-abuse issues were related to her mental health and that what

Mother needed was counseling.

          Drug testing Mother did not always go smoothly. The case manager said that

Mother was a no-show for an April 2021 test. Mother disagreed, claiming that she had

shown up for the test but could not take it because the service-authorization date was

wrong, an assertion the case manager disputed.

          Mother maintained that she had used methamphetamine only once before this

case began and only once afterward. Mother admitted that she had tested positive for

methamphetamine when the case first started. As for later use, Mother estimated that

she had used methamphetamine in September or October 2020. But Mother’s


          “Jane Doe” is a pseudonym.
          3




                                          11
counselor’s notes from October 2021 reflected that Mother had tested positive for

methamphetamine in October 2021 when she was hospitalized for diabetic

complications. Asked about this positive test, Mother equivocated: “As far as I know,

I did not test positive for anything.” Mother’s termination trial occurred a mere three

months later, in January 2022.

      Mother reported to her counselor that in February 2018 Father had tried to kill

her in front of Abby, Brian, and Charles. When asked at trial whether she recalled

telling her counselor that, Mother responded, “I remember saying he assaulted me.”

At trial, Mother stated that Father had hurt her in front of the children and agreed

that Father had “[s]orta” put the children in danger. Mother maintained that Father

had assaulted her only the one time.

      Mother claimed that she had not been in a romantic relationship with Father

since December 2017 or with anyone else since these proceedings started in October

2019. When asked who John Smith 4 was, Mother responded, “He’s just a close

friend.” She acknowledged sharing a motel room with him perhaps as many as five

times and admitted that he had spent the night at her home a couple of times. She did

not recall ever telling the police that he was her boyfriend.

      But according to Mother’s case manager, Mother told her in September

2020 that Mother and Smith had been in a relationship. Mother testified that after


      4
       “John Smith” is a pseudonym.


                                            12
Smith assaulted her in 2020, she called their relationship off and had not seen him

since. Mother maintained that that was the only time Smith had assaulted her,

something the police reports indicated had happened in May 2020. Although Mother

denied seeing Smith at all during the year 2021, three later police reports showed

otherwise and revealed the chaotic and volatile nature of their relationship.

      The first report involved a September 2021 incident involving Smith, Mother,

and Bob Jones.5 Smith had called the police to complain that Jones had hit him with a

hammer. According to the report, when Smith went to a house where Mother, “his

girlfriend,” was staying to get a check from her, Jones came outside and threw

hammers at him. While trying to get an answer at that house, the police noticed

Mother and another woman leaving the house next door. Inside that house, the police

found Jones hiding in a pantry and arrested him. Mother’s case manager testified that

Jones had just gotten out of jail and that Mother had violated her service plan because

she was not supposed to associate with anyone who was engaging in criminal activity.

      The second police report, from October 2021, placed Mother and Smith

together again, and it too involved violence. The police were dispatched to a motel

where they met Mother, who told them that she and her boyfriend, Smith, were

staying at the motel and had begun to argue. She related that Smith had become

angry, lifted her up by her neck, and thrown her on a bed, where he had choked her


      5
       “Bob Jones” is a pseudonym.


                                           13
to the point that she believed that she would pass out. When questioned, Smith

denied everything and explained that Mother was “stressed due to a CPS case and

ha[d] been up for several days.” The police arrested Smith for assault family violence

with choking.6

      The third report showed that she and Smith had been together as recently as

November 2021 and, like the other incidents, this one also involved violence. Wendy

Williams7 approached a police officer on his meal break at a restaurant to say that two

people were having a very heated domestic argument at her house about the female’s

getting the male in legal trouble. Williams identified the male as Smith and the female

as Mother and explained that a protective order was supposed to keep the two

separated. Williams wanted Smith and Mother removed from her house. After

arriving there, and while talking to Smith, the police found Mother hiding behind

Smith’s bedroom door, which indicated to the police that both Smith and Mother

knew about the protective order. Williams then produced a copy of the protective

order that Smith had given to her; both Smith and Mother denied any knowledge of

it. After interviewing Williams and the homeowner, the police determined that

Mother and Smith had been arguing about Mother’s being responsible for Smith’s

      6
       In this police report, Mother’s last name is misspelled. Mother disputed
whether she was the victim named in the report: “Since it’s misspelled, I don’t know if
they mean me or not.” The report, however, identifies more than just the victim’s
name; it lists the victim’s birth date, which matches Mother’s.
      7
       “Wendy Williams” is a pseudonym.


                                          14
recent arrest. The police arrested Smith again, this time for violating the protective

order.

         In addition to the police reports, the factfinder heard from the case manager

that Mother had admitted keeping company with people who were using drugs and,

further, using drugs herself. Additionally, Mother acknowledged to her case manager

that Mother knew that her friend Doe was using methamphetamine. From her own

involvement, the case manager knew that Doe had convictions for injuring children.

With this background, Mother’s case manager stated—and a reasonable factfinder

could have readily believed—that Mother had continued to associate with people who

posed a safety risk to both Mother and her children.

         The evidence thus showed that Mother—through her use of drugs, choice of

drug-using friends, and relationships with violent boyfriends—posed a danger to her

children now and in the future. This factor weighs in favor of termination.

         4. (1) Parental abilities of the individuals seeking custody and
         (2) programs available to assist these individuals to promote the
         children’s best interest

         The case manager agreed that at times Mother had shown good parenting

ability. For example, when the case manager monitored Mother’s visits with the

children, Mother behaved appropriately with them. Mother engaged in their activities

and attempted to discipline them properly when necessary. Although the case

manager had no doubt that Mother loved her children, the case manager stated that

Mother’s methamphetamine use negated all of Mother’s good parenting abilities.

                                           15
      When asked what her greatest concern was, the case manager responded,

“[Mother’s] ability to self-protect [from her bad choices of friends and relationships]

causes me probably just as [much] concern[] as drug use because I worry if she can’t

protect herself, how is she going to make sure these kids are protected[?]” Mother

went from an abusive relationship with Father to an abusive relationship with Smith.

The case manager stated that the primary reason for removing the children was drug

use, but she did not believe that Mother had addressed that problem: “Drugs are still

an issue with [Mother] even if she’s not the one using them.” Although the case

manager acknowledged that Mother had never failed a urine test, she had missed

scheduled tests.

      Mother’s beginning to seek drug counseling shortly before trial did not impress

the case manager. Because of COVID, Mother’s case had been going on for nearly

two years, giving her that much time to complete her services. The case manager

considered Mother’s belated attempt to start drug-abuse counseling to be “ridiculous”

and had no reason to believe the results would be any different.

      From all the above, a factfinder could have reasonably concluded that the

dangers that Mother posed to her children when coupled with her unwillingness or

inability to address these issues outweighed Mother’s parenting ability. These factors

weigh in favor of termination.




                                          16
          5. (1) Parent’s acts or omissions that may indicate that the existing
          parent–child relationship is not a proper one and (2) parent’s excuses, if
          any, for their acts or omissions

          At the time of trial, Mother was 32 years old. Mother asserted that her stable

source of income was her father, who was 70; he shared his social security with her.

When asked why her father would pay her bills, she responded, “Because he is there

to support me. He wanted me to get better -- try to get better control and not be as

stressed out so I wouldn’t go into DKA.[8] And so it’s a way of him supporting me.”

To the case manager, Mother never seemed uncomfortable relying on her elderly

father, who was himself diabetic, to pay all her bills. 9

          Although the case manager testified that Mother had never provided proof of

employment, Mother maintained that she had worked as a home-healthcare worker.

That work ended in September 2020 when her lone client was arrested for possession

of methamphetamine. Mother was in the car with her client when the police made the

arrest.

          Mother had no car or driver’s license, relying on others to pick her up and give

her rides and voicing a reluctance to drive because of vision loss in one eye that had

occurred in 2015. But in July 2020, the police pulled Mother over for driving a car

          “DKA” is short for diabetic ketoacidosis.
          8



       The Department even suspected that Mother and her father lived together—
          9

or perhaps more accurately, that Mother was living with her father, given that her
father was paying all the bills—which might have explained why Mother did not
permit the case manager to see the bedrooms in her house.


                                             17
without a functional brake light and issued her three citations; she had no insurance

and no valid driver’s license. 10

       Mother also did not properly tend to her insulin-dependent Type 1 diabetes. If

her blood sugar levels went too high and stayed too high, she would suffer from

DKA. Despite having diabetes, she did not see an endocrinologist, nor did she see her

primary doctor as recommended. She estimated that since October 2019, she had

been hospitalized six to seven times for DKA, each time remaining hospitalized for

four to five days. She explained that when a person’s blood-sugar levels go too high,

the body becomes insulin resistant—that is, insulin will no longer work to lower the

person’s blood-sugar levels. She agreed that a person could reach “a point of no

return” and die. Mother maintained that she checked her blood-sugar levels four to

six times a day and that she took both long- and short-acting insulin.11

       Mother had no health insurance, was not on Medicaid, and received no social-

security benefits. Although lacking health insurance, Mother declined to apply for

        Smith, who had an active arrest warrant, was Mother’s passenger. The police
       10

arrested him and impounded the car.

        Mother was the only source for information about diabetes. Mother
       11

acknowledged that DKA could kill her, but she was nevertheless repeatedly
hospitalized for it. Father told the investigator that even before the Department’s
involvement, Mother had been in the hospital multiple times due to complications
from diabetes. Mother’s frequent hospitalizations suggest that Mother managed her
diabetes poorly. Without additional testimony, however, it is not clear. Similarly, the
record did not show whether Mother’s father purchased insulin for her outright—
without insurance—or whether her diabetic father simply shared his insulin supply
with her.


                                           18
Medicaid, asserting that she would not be approved. The case manager had repeatedly

urged Mother to apply for social security, but to no avail. Mother was unconcerned

about not having health insurance and never told her case manager how much her

father was paying for insulin.

      In short, Mother was not taking responsibility for her own health or her own

finances. A reasonable factfinder could have concluded that Mother would show no

more initiative when taking care of her three children than she did in taking care of

herself. These factors weigh in favor of termination.

      6. Plans for the children by the individual or by the agency seeking
      custody

      Mother’s plan for her children was straightforward: she “plan[ned] on keeping a

stable home and making sure they’re in school and give them a loving, stable

environment.” Implicit in Mother’s plan was that she could provide a safe and stable

home. But as discussed, a reasonable factfinder could have concluded that any home

that Mother provided would be neither safe nor stable.

      The Department’s plan was less clear. If Mother’s parental rights were

terminated, the Department hoped to place the children for adoption as a sibling

group. At the time of trial, because the Department had not found a foster home that

could take all three, the children were in two different foster homes, neither of which

was an adoptive home. The Department had, however, located an adoptive placement

that would potentially take all three children, the children were visiting that home



                                          19
every other weekend on what were referred to as “preplacement visits” or “respite

care,” and the children were adjusting well to the prospect of being adopted.

Regardless, the goal was a safe and stable adoptive placement and, until then, the

safety and relative stability of foster placements. Returning the children to Mother

would not be safe or stable. See In re M.T., No. 02-22-00111-CV, 2022 WL 2353095, at

*5 (Tex. App.—Fort Worth June 30, 2022, no pet.) (mem. op.) (“Although there was

no evidence about M.T.’s then-current living conditions—other than that she was in

foster care—the trial court could have determined that given the choice between

foster care and Mother’s care, foster care would be the more stable of the two.”). This

factor weighs in favor of termination.

      7. Economic disadvantage

      Mother argues, “The best interest standard cannot be met by showing merely

that Mother is economically disadvantaged and that the children might be better off

living elsewhere . . . .” We agree that termination cannot be based on economic

disadvantage. We disagree that termination occurred here on that basis. In its

judgment, the trial court specifically found that economic disadvantage was not the

basis of its order. As discussed above, the record does not show that the Department

removed the children or that the trial court terminated Mother’s parental rights

because she was poor; much more was involved.




                                          20
      8. Holding

      Based on our review of the Holley factors as applied to the evidence here, we

hold that the evidence is legally and factually sufficient to show that terminating

Mother’s parental rights was in the best interest of Abby, Brian, and Charles. See

J.F.C., 96 S.W.3d at 265–66; In re C.W., No. 02-21-00252-CV, 2022 WL 123221, at

*13 (Tex. App.—Fort Worth Jan. 13, 2022, no pet.) (mem. op.). We overrule Mother’s

second issue.

                                  V. Conclusion

      Having overruled Mother’s issues, we affirm the trial court’s judgment.




                                                    /s/ Elizabeth Kerr
                                                    Elizabeth Kerr
                                                    Justice

Delivered: October 27, 2022




                                         21